DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 11-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gjerpe et al. (USPN 2019/0023369).
With respect to claim 1, a power distribution system for a marine vessel (Fig. 6 additional details disclosed in Fig. 3) comprising: 
auxiliary (at least one of 62 and 61), first (58) and second buses (59);
 first (propeller connected to 65a) and second propulsors (propeller connected to 65b) for propelling the marine vessel; 

 the first power generation system comprising: 
a power unit (80a alone; 80a with 51a; or 80a with the gearbox connected to 80a see 30 with gearbox 70 of Fig. 3, note paragraph 0033 anticipates using the devices of Fig. 3, including the various gearing/gearbox within all of the embodiments of Gjerpe, see paragraph 0033) mechanically connected via a transmission (80a is connected to the propeller of Fig. 6 via the gearbox, i.e., “transmission” 70 of Fig. 3 as anticipated in paragraph 0033.  Furthermore, 80a is mechanically connected to the propeller via the transmission, i.e., “gearbox”, that mechanically connects 80a to 51a which is mechanically connected to the propeller via shaft 52a, see paragraph 0039.  Additionally, the engine is connected via the transmission, i.e., gearbox, connected to the shaft, see paragraph 0039.  Thus, according one of the above interpretations 80a and/or 51a is “mechanically connected” to the propeller via a transmission, i.e., “gearbox”) to the first propulsor for supplying mechanical power to drive the first propulsor (mechanical power is delivered to the propeller); and 
at least one transducer (60a with 56a and 55a) electrically connected to the first bus (via 13a) and operably connected to the first propulsor for supplying mechanical power to drive the first propulsor (55a provides mechanical power to the propeller); and 
a second power generation system (13b, 60b, 57b, 56b, 55b, 65b, 52b, 51b and 80b) electrically connected to the second bus (59) and operably connected to the second propulsor (propeller connected to 65b); 

With respect to claim 2, a power distribution system as claimed in claim 1 wherein the auxiliary and first buses are electrically connected via a first bus switch and/or the auxiliary and second buses are electrically connected via a second bus switch (switches connected between 58, 61 and 59 and/or switches connected between 58, 62 and 59).  
With respect to claim 3, a power distribution system as claimed in claim 1 wherein: 
the first power generation system comprises the power unit operably connected to the at least one transducer (80a/51a connected to 55a via 52a); and/or 
the second power generation system comprises a power unit (80b/51b) operably connected to at least one transducer (55b via 52b); and 
 the at least one transducer of the second power generation system is electrically connected to the second bus (via 55b, 60b and 13b) and operably connected to the second propulsor (via 65b).  
With respect to claim 7, a power distribution system as claimed in claim 1 further comprising an auxiliary power system electrically connected to the auxiliary bus for providing electrical power to the first and/or second power generation systems via the first and/or second buses (63 with 64 connected to 62).  

Claims 11-12 essentially recite the method of operating/constructing the circuitry as recited in claims 1 and 2 and are rejected for similar reasons.
With respect to claim 11, Gjerpe et al. discloses, a method of operating a power distribution system for a marine vessel (method of operating the system of Figs. 1, 3 and/or 6), the power distribution system comprising: 
first (58 of Fig. 6) and second (59) buses electrically connected to an auxiliary bus (at least one of 61 and 62);
 first and second propulsors for propelling the marine vessel (propellers connected to 65a and 65b, respectively); 
a first power generation system electrically connected to the first bus and operably connected to the first propulsor (12, 11, 80a, 51a, 52a, 55a, 65a, 60a, 57a, 56a and 13a, further details of 80a disclosed in Fig. 3, see paragraph 0033);
 the first power generation system comprising: 
a power unit (80a alone; 80a with 51a; or 80a with the gearbox connected to 80a see 30 with gearbox 70 of Fig. 3, note paragraph 0033 anticipates using the devices of Fig. 3, including the various gearing/gearbox within all of the embodiments of Gjerpe, see paragraph 0033) mechanically connected via a transmission (80a is connected to the propeller of Fig. 6 via the gearbox, i.e., “transmission” 70 of Fig. 3 as anticipated in 
at least one transducer (60a with 56a and 55a) electrically connected to the first bus (via 13a) and operably connected to the first propulsor for supplying mechanical power to drive the first propulsor (55a provides mechanical power to the propeller); and 
a second power generation system (12, 11, 13b, 60b, 57b, 56b, 55b, 65b, 52b, 51b and 80b) electrically connected to the second bus (59) and operably connected to the second propulsor (propeller connected to 65b); 
wherein the method comprises: 
operating the first and/or second power generation system to generate electrical power (the first and second power generating systems generate power to/from each bus);
 transferring the generated electrical power from the first and/or second power generation system to the second and/or first power generation system via the auxiliary, first and second buses (the circuit operates as recited via the closing of the switches connected to 58, 59 and 61); and 

With respect to claim 12, a method as claimed in claim 11 further comprising operating a first bus switch to connect the first and auxiliary bus and/or operating a second bus switch to connect the second and auxiliary bus (at least one of the bus switches between 62/61 and 58 and at least one of the bus switches between 62/61 and 59, respectively).  
With respect to claim 14, a method as claimed in claim 11 wherein in the first power generation system the power unit supplies mechanical power to drive the first propulsor simultaneously to the at least one transducer receiving the electrical power from the first bus and supplying mechanical power to drive the first propulsor (when 80a with 51a cannot supply the required amount of power 55a supplies mechanical power at the same time as 80a with 51a).  
With respect to claim 15, a method as claimed in claim I1 wherein in the second power generation system a power unit supplies mechanical power to drive the second propulsor simultaneously to at least one transducer receiving the electrical power from the second bus and supplying mechanical power to drive the second propulsor (when 80b with 51b cannot supply the required amount of power 55b supplies mechanical power at the same time as 80b with 51b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9, 10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gjerpe et al. (USPN 2019/0023369).
With respect to claim 4, Gjerpe discloses:
 a power distribution system as claimed in claim 3 wherein the first and/or second power generation system comprises a first transducer (55a; 55b), wherein:  
 in the first power generation system the first transducer is electrically connected to the first bus and operably connected to the first propulsor (55a via 13a)
 in the second power generation system, the first transducer is electrically connected to the second bus and operably connected to the second propulsor 55b via 13b).
Gjerpe merely discloses a single transducer (55a; 55b) associated with a single propeller (propeller connected to 65a and 65b, respectively) in the first and second 
Nevertheless, it is old and well-known to connect additional “second transducers”/motors for propulsion devices in power zones for proposal of a marine vessel.  The additional transducers/motors for propulsion devices adds additional redundancy to the marine vessel such that the propulsion of marine vessel includes additional redundant/back up devices that will allow the marine vessel to move even when a fault associated with one of the propulsion devices associated with a power zone has a fault.  Such additional redundant propulsion devices associated with separate power zones is evidenced in Fig. 1 of Anderson et al. which discloses multiple power zones (e.g., each 12) having at least two transducers/motors (e.g. each 11 of each 12) for propulsion of the marine vessel to provide additional redundancy associated with the propulsion of the marine vessel.
It would have been obvious to one of ordinary skill at the effective filing date of the instant application to add at least one additional motor/transducer and propeller to each power zone of Gjerpe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do so for the purpose of 
With respect to claim 5, Gjerpe fails to disclose “a power distribution system as claimed in claim 1 further comprising: 
a first ancillary propulsor for propelling the marine vessel; 
a first ancillary power system operably connected to the first ancillary propulsor and electrically connected to the first and second buses such that electrical power is transferrable from the first and/or second bus to the first ancillary power system for driving the first ancillary propulsor”.  
Gjerpe merely discloses a single transducer/motor (55a/55b) associated with a single propeller (propellers connected to 65a and 65b) in the first and second power generation systems associated with 58 and 59, respectively.  Thus, Gjerpe fails to disclose ancillary propulsors and ancillary power systems associated with the first and second power generation systems.  
Nevertheless, it is old and well-known to connect additional “ancillary propulsors”/motors for propulsion in each power zone of a marine vessel; and an ancillary power system operably connected to the first ancillary propulsor 
The ancillary transducers/motors for propulsion devices and ancillary power system adds additional redundancy to the marine vessel such that the propulsion of marine vessel includes additional redundant/back up devices that will allow the marine vessel to move even when a fault associated with one of the propulsion devices associated with a power zone has a fault.  Such additional redundant propulsion and power system devices associated with separate power zones is evidenced in Fig. 1 of 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to add at least one ancillary motor/transducer and propeller to each power zone of Gjerpe as well as an additional generator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do so for the purpose of further increasing redundancy of the propulsion of the marine device and for the purpose of having “backup” propulsion devices and power generating devices.
With respect to the limitation of “electrically connected to the first and second buses such that electrical power is transferrable from the first and/or second bus to the first ancillary power system for driving the first ancillary propulsor”.  Gjerpe and discloses supplying power from any zone to another and thus as combined the system will operate as claimed. 
With respect to claim 6, a power distribution system as claimed in claim 5 wherein the first ancillary power system comprises at least one ancillary transducer electrically connected to the first and second buses and operably connected to the first ancillary propulsor (motor that drives the ancillary propeller as combined).  


a third propulsor for propelling the marine vessel; and 
a third power generation system electrically connected to the third bus and operably connected to the third propulsor;   
wherein the third bus is electrically connected to the auxiliary bus such that electrical power is transferrable between the first, second and/or third power generation systems for driving the first, second and/or third propulsors.”
However, it can be seen that the above limitations simple correspond to adding an additional power zone, propulsor, bus section and power generation system to the circuit of Fig. 6 of Gjerpe.  It is old and well-known to add as many power zones/propulsion devices to a marine vessel as necessary for desired operation of the marine vessel. For instance Anderson et al. further discloses its known to use at least three power zones (see each 12 of Fig .1).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to add an additional power zone, propulsor, bus section and power generation system to the circuit of Fig. 6 of Gjerpe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do so provide the desired amount of propulsion devices according to the marine vessels operational requirements as well as providing additional redundancy.

With respect to claim 10, claim 10 is rejected for similar reasons as claims 5 and 6.  Furthermore, the generators of Gjerpe are capable of powering any load of Gjerpe.
With respect to claim 13, a method as claimed in claim 12 comprising operating a control unit (device the controls the switches of Gjerpe according to the method as disclosed in Fig. 8) to determine whether to isolate at least one of the first power generation system, second power generation system and auxiliary bus and subsequently isolate at least one of the first power generation system, second power generation system and auxiliary bus (the power switches of Fig. 6 are controlled according to the method of Fig. 8 to isolate the power busses), wherein:
 isolating the first power generation system comprises disconnecting the first bus switch and operating the first power generation system to supply mechanical power to the first propulsor and/or at least one hotel bus (when 12 and 11connected to 58 supply power and switches connected to 58 and 62/61 are open the circuit operates as claimed); 
isolating the second power generation system comprises disconnecting the second bus switch and operating the second power generation system to supply mechanical power to the second propulsor and/or at least one hotel bus (when 12 and 11 connected to 59 supply power and switches connected to 58 and 62/61 are open the circuit operates as claimed).
Gjerpe et al fails to disclose “isolating the auxiliary bus from the first and/or second power generation system comprises disconnecting the first and/or second bus switch and suppling electrical power to at least one hotel bus from the auxiliary bus.”

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to add an additional power zone, propulsor, bus section and power generation system to the circuit of Fig. 6 of Gjerpe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do so provide the desired amount of propulsion devices according to the marine vessels operational requirements as well as providing additional redundancy. 
As combined above one the additional power zone and propeller is added and isolated from the first and second power zones the system will be connected and operative as claimed.
With respect to claim 16, claim16 are rejected for similar reasons as claims 5 and 6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849